Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
	The recitations of the specific features of cowl assembly for a vehicle in claim 1 including especially the construction of at least one region of the second major surface of the cowl insulator component comprises a fluid resistant barrier layer configured to route fluid received from the at least one fluid discharge opening of the cowl panel in a direction away from the engine compartment
 is not taught nor is fairly suggested by the prior art of record. 	
	The recitations of the specific features of cowl assembly for a vehicle in claim 11 including especially the construction of at least one region of a major surface of the cowl insulator component comprising a fluid resistant barrier layer configured to route fluid in a direction away from the engine compartment is not taught nor is fairly suggested by the prior art of record. 	
	The recitations of the specific features of method for draining fluid collected from a cowl assembly of a vehicle in claim 18 including especially the construction of at least one region of a major surface of the cowl insulator component comprising a fluid resistant barrier layer aligned with the at least one fluid discharge opening of the cowl panel and configured for routing and draining fluid in a direction away from the engine compartment is not taught nor is fairly suggested by the prior art of record. 	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORI L LYJAK whose telephone number is (571)272-6658. The examiner can normally be reached 8:00 AM-4:30 PM (EST) Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LORI LYJAK
Primary Examiner
Art Unit 3612



/LORI L LYJAK/Primary Examiner, Art Unit 3612